Fletcher, J.,
delivered the opinion of the court
The demurrer interposed to the bill in this case raises no-question, except that the cause is of common-law, and not equity,, cognizance. The chancery court, however, overruled the demurrer, thereby taking jurisdiction. Under section 147 of the Constitution of 1890 this court is powerless to reverse for this cause.. Nor do .we think we are authorized, as urged by counsel, to enter an order here transferring the cause to the circuit court. Such a procedure is for the chancery court..

Affirmed..